UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File No. 000-52910 CENTRACAN INCORPORATED (Name of Small Business Issuer in Its Charter) Florida 65-0736042 (State or Other Jurisdictionof Incorporation or Organization) (I.R.S. Employer Identification No.) c/o Olshan Grundman Frome et al. 65 East 55th Street, New York, New York (Zip Code) Issuer’s telephone number, including area code:(212) 451-2254 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes x No o As of March 31, 2010, there were 392,457 shares of common stock outstanding. 1 CENTRACAN INCORPORATED FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2008 TABLE OF CONTENTS PART I Page Item 1. FINANCIAL STATEMENTS 3 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 4 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 5 Item 4. CONTROLS AND PROCEDURES 5 PART II Item 1. LEGAL PROCEEDINGS 6 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 6 Item 3. DEFAULTS UPON SENIOR SECURITIES
